UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-4949



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


THOMAS MATEO, a/k/a Perfecto Mateo-Serrano,
a/k/a Tony Montana,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-01-272)


Submitted:    July 15, 2003                  Decided:   August 6, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory John Ramage, Raleigh, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tomas Mateo pleaded guilty to conspiracy to distribute at

least 500 grams of cocaine, 21 U.S.C. § 846 (2000), and using and

carrying a firearm during and in relation to a drug trafficking

crime, 18 U.S.C. § 924(c)(1) (2000). He was sentenced to 292 months

on Count One, to be followed by sixty months on Count Two. Mateo’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising one claim but stating that, in his

opinion, there are no meritorious issues for review.     Mateo was

informed of his right to file a pro se brief, but has not filed

such a brief.    We affirm.

     In the Anders brief, Mateo argues that trial counsel was

ineffective for failing to obtain a more favorable plea agreement

and a more lenient sentence.   We note that Mateo pleaded guilty to

two counts of a six-count indictment and the Government dropped the

remaining four counts in exchange for the guilty plea.        After

thoroughly reviewing the materials before us, we conclude that

ineffective assistance does not conclusively appear on the face of

the record.     Mateo should raise his ineffectiveness claim, if at

all, in a motion filed pursuant to 28 U.S.C. § 2255 (2000).     See

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

     We accordingly affirm.      We have, as required by Anders,

reviewed the entire record and have found no meritorious issues for


                                  2
appeal.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If Mateo requests that a petition be

filed,    but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court to withdraw from

representation. Counsel’s motion must state that copy of the motion

was served on Mateo.      We dispense with oral argument because the

facts and legal arguments are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                     3